On behalf of Ukraine, I congratulate Mr. Tijjani Muhammad-Bande on his election as President of the General Assembly at its seventy-fourth session. Ukraine supports the implementation of all the ambitious priorities on the Assembly’s agenda.
Let me be frank — all of us present here have different interests, views, values and issues. However, there is one thing that unites us all — each and every one of us once delivered a statement from this rostrum for the very first time. I ask that everyone recall the feelings they experienced at that very moment. Every one of these reputable and respectable leaders today was once a fresh-faced and, I am sure, honest politician. At that time, the cocktail of pragmatism, scepticism and a tough geopolitical reality had not yet extinguished their eagerness, romanticism and steadfast faith in their ability to change the world for the better. I ask them to recall how important it was then to convey the problems and troubles of their own countries and peoples, and how important it was then to get their message across and be heard. I am experiencing those same feelings today.
I am going to tell a story — the story of a person for whom being heard gave his life meaning. That is because this man had a divine voice. He was considered one of the best baritones and countertenors in the world. His voice filled Carnegie Hall, here in New York; Notre Dame and the Paris Opera; and the Royal Opera House in London. Each of us here today could have had the chance to listen to his incredible singing in person, but unfortunately that is now impossible. That is because of the bullet I have with me here. It is 12.7 millimetres long, and it ended not only his career, but also his life. By the way, it costs only $10. Unfortunately, that is the price of a human life on our planet. There are thousands of such stories and there are millions of such bullets. Welcome to the twenty-first century — a century of opportunities, where instead of being heard you may be killed.
The man whose story I have just recounted about was Vasyl Slipak. He was Ukrainian and a soloist at the Paris National Opera who was murdered in Donbas while defending Ukraine from the Russian aggression. The war in Donbas has gone on for five years. Five years have passed since Russia occupied Ukrainian Crimea. Nowadays, when there are thousands of pages of international law and hundreds of international organizations tasked with protecting it, our nation — with arms in hand — is losing its citizens as they defend its sovereignty and territorial integrity. More than 13,000 people have been killed and 30,000 wounded, while 1.5 million people have been forced to leave their homes. These awful numbers are reported here annually with only one difference — they continue to grow.
Ending the war, recovering all occupied Ukrainian territory and restoring peace are my primary objectives, but not at the cost of the lives of our citizens, our freedom or Ukraine’s right to make its own choices. That is why we need broad international support.
While I realize that every country represented here has its own challenges to tackle and that the problems of others should not concern us more than our own, I understand that in the modern world we live in, there is no longer such a thing as someone else’s war. None of those here will feel safe while Russia is waging war against Ukraine in the middle of Europe. The notion that none of this has anything to do them or will ever touch their interests could be fatal. We cannot think globally while turning a blind eye to small things or trifles, as some may consider them. Because that is how the foundation of two world wars was laid and as a result, millions of human lives were lost owing to negligence, silence, inaction and unwillingness to relinquish one’s own ambitions.
As the horrible lessons begin to fade from human memory, Ukraine remembers them. Ukraine has always demonstrated to the world its readiness to ensure peace in a civilized manner and has taken specific steps to ensure international security, such as when it abandoned its nuclear arsenal, which at the time exceeded the nuclear capacities of the United Kingdom, France and China combined.
We appear to believe in a collective effort to build a new world in which a country’s faults are heard and reckoned with, regardless of whether it possesses nuclear weapons or not, and in which a country is respected for its deeds and not for having nuclear warheads. At the end of the day, in this new world, my country has lost a part of its territory and keeps losing its citizens almost every single day. For that reason, Ukraine has earned the right to speak about the need to reconsider and review the rules that are still in force even as they are trampled upon. We are certainly not calling into question the credibility of international institutions, in particular the United Nations, but we have to recognize that the existing system is not perfect. It has begun to unravel and malfunction; therefore, it needs to be revised. Let us be candid. Are the nations indeed united nowadays? If they are, what unites them? Is it disasters, calamities and wars?
From here, the world’s highest rostrum, we continuously hear calls for fair changes, righteous promises and new initiatives. It is high time that those calls were supported by action. For, in a modern world where a human life is worth just $10, those words are cheapened. Let us remember that the goal when the United Nations was established in 1945 was to maintain and strengthen international peace and security. But what should we do when the very fundamentals of international security are endangered?
Every war today, be it in Ukraine, Syria, Libya, Yemen or elsewhere in the world, no matter the number of casualties, is the biggest threat to civilization as a whole. That is because in 2019, human beings — homo sapiens — still prefer to resolve conflict by murdering their own kind. In the course of its existence, humankind has always figured out ways to cover distances transmit information and cure diseases. The only thing that remains unchanged is that disputes between peoples and States are still resolved by missiles, not by words. Let us not imagine that war is somewhere far away. Methods of warfare, technologies and weapons have proven that our planet is no longer very big. The time I will have spent delivering this paragraph of my statement is sufficient to raze the world to the ground.
This means that every leader bears her or his share of responsibility, not only for the fate of her or his own country but also for that of the entire world. In my opinion, we all need to understand that a strong leader is not one who, without batting an eyelash, sends thousands of troops to certain death. A strong leader is one who cares about the life of every individual.
Let us ask ourselves: What results do our meetings produce for humankind? For some the General Assembly is merely a political stage where they can put on an act and declare their good intentions that will later be voided by the darkest of acts. But it is not merely a rostrum or a stage, and the planet’s 7.5 billion people are not merely spectators but participants. The fundamental principles of the script will be established here today, and the matter of whether life will go on depends on everyone here.
I will admit that I hope one day that this statement will be referred to as the 15 minutes that changed the world, but I am well aware that it is impossible to change in 15 minutes what has been happening for centuries. According to behavioural theories, war is an essential part of the human being, but the world is changing and humankind is changing together the world. The fact that we once developed writing and mathematics, invented the wheel, discovered penicillin and explored outer space means that humankind still has a chance. Acknowledging all the dangers and challenges of civilization, we must create new values and fight for a new mindset free from aggression, anger and hatred.
On this day, 25 September, in 1970, Erich Maria Remarque died, and his novel All Quiet on the Western Front was first published some 90 years ago. Its epigraph read: “It will try simply to tell of a generation of men who, even though they may have escaped the shells, were destroyed by the war.”
Ninety years ago saw the publication of another novel, A Farewell to Arms, in which Ernest Hemingway wrote: “War is not won by victory.” No one has ever stopped when they were winning. The world must remember that every new crippled generation is the path to a new war that cannot be won through victories. Someone may say today that there will be no Third World War, and that the Second was last. I hope that my words reflect an understanding of the danger facing the world and are not a mere announcement from the rostrum.
